This is an appeal by claimant and his employers from a decision of the State Industrial Board making an award in claimant’s favor and against Boge and Plum as noninsured employers, and discharging the respondent, the Great American Indemnity Company, from liability under the policy issued by the company to Boge individually. There is a dispute as to whether Plum or the partnership was the employer of claimant. The Board found that he was an employee of the partnership and the evidence sustains that finding. The Board also found that the policy of insurance covered carpentry only and that at the time of claimant’s injuries he was employed and had been employed solely as a mason. The policy excluded all work except that of carpentry. The evidence sustains the determination of the State Industrial Board. Decision affirmed, without costs. All concur.